Exhibit 32.1 SECTION 1350 CERTIFICATION In connection with the Annual Report of EnXnet, Inc. (the “Company”) on Form 10K for the period ended March 31, 2011 as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned Ryan Corley, Chief Executive Officer of the Company and Stephen Hoelscher, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted by Section 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge that: (a) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. Date: June 28, 2011 By: /s/ Ryan Corley Name: Title: Ryan Corley Chief Executive Officer (Principal Executive Officer) Date: June 28, 2011 By: /s/ Stephen Hoelscher Name: Title: Stephen Hoelscher Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
